Citation Nr: 0730767	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed 
as a back, right shoulder, right ankle, right hip, 
musculoskeletal, and right knee condition, to include as 
secondary to the veteran's service-connected depression.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1993 to March 
2002.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005 the veteran filed a claim for the following 
seven conditions: 1) a back condition, 2) a right shoulder 
condition, 3) a right ankle condition, 4) a right hip 
condition, 5) a musculoskeletal condition, 6) a right knee 
condition, and 7) depression and anxiety.  As the veteran was 
granted service connection for depression and anxiety in an 
April 2006 decision, this issue is not currently on appeal.  
As for the remaining issues, in the rating decision and 
statement of the case issued subsequent to the claim, the RO 
re-characterized the six separate claims as a single claim 
for fibromyalgia.  The RO then denied the claim based on the 
finding that fibromyalgia was not incurred in service, and 
was not caused by service.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of her 
disabilities. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the evidence shows separate diagnoses for each of the 
six issues on appeal.  A February 2006 VA examination 
diagnosed the veteran with the following: 1) a cervical neck 
strain/sprain, 2) right shoulder bursitis, 3) a bilateral 
ankle sprain/strain, 4) a  possible bilateral hip strain, 5) 
multiple arthralgias and myalgias, and 6) bilateral knee 
patellofemoral pain syndrome.

There is also an abundance of complaints of these conditions 
in the veteran's service medical records.  The number of 
records documenting treatment for these conditions are too 
numerous to separately identify for practical purposes here, 
but include the following: 1) as for the back condition, 
treatment was sought in May, August, and September 1994, 
October 1999, September 2000, and nerve blocks were performed 
in 2005;  2) as for the right shoulder condition, treatment 
was 


sought in January 1994, September 2000, and August 2001;  3) 
as for the right ankle condition, treatment was sought in 
June 1996, August and October 1997, October 1998, June 2000, 
and February and May 2001;  4) as for the hip condition, 
treatment was sought in January 2001;  5) as for the 
musculoskeletal condition, treatment was sought in July and 
September 2001;  6) as for the right knee condition, 
treatment was sought in August through November 1995, 
February, March, May, June, and September 1996, September and 
November 1998, and August 1999.

The etiology of these conditions is  unknown.  The February 
2006 VA examiner stated that he believed that the conditions 
are related to the veteran's depression, but are not 
otherwise attributable to service, but also found that the 
veteran's back condition is age-related.  The 2006 VA 
examiner was unable to perform any x-rays of the veteran 
because she was pregnant.  In October 2001 a Physical 
Evaluation Board made the finding that the veteran's back and 
shoulder conditions are of unknown etiology.  A remand is 
necessary in order to more definitively determine whether 
there is any link between the current diagnoses and service 
or the veteran's service-connected depression.  

At the hearing the veteran testified that she has received 
treatment from various private medical facilities for her 
conditions.  Her testimony is unclear as to whether she has, 
or continues to receive any treatment through any VA 
facility.  This must be clarified, and any updated or recent 
treatment records from any source should be associated with 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran if she has received 
recent treatment from any VA facility or 
private medical provider related to her 
claims.  If she has received recent 
private medical treatment, request that 
she provide authorization forms necessary 
to allow the RO to obtain those recent 
private 


treatment records.  Thereafter, obtain 
and associate with the claims file any 
such VA or private treatment records.  Do 
not associate duplicate records with the 
claims file.

2.  Afford the veteran a general medical 
VA 
examination to ascertain the nature and 
etiology of the following conditions:
	a. back condition
	b. right shoulder condition
	c. right ankle condition
	d. right hip condition
	e. musculoskeletal condition
	f. right knee condition
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that each of the veteran's currently 
diagnosed conditions listed above had 
their onset during service or are in any 
other way causally related to her active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
the claims. 38 C.F.R. §§ 3.158, 3.655 
(2006).

3.  Following the above actions, afford 
the veteran a psychiatric VA examination 
to determine whether any of the following 
conditions are causally related to or 
have been aggravated by the veteran's 
service-connected depression:
	a. back condition
	b. right shoulder condition
	c. right ankle condition
	d. right hip condition
	e. musculoskeletal condition
	f. right knee condition

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that each of the veteran's currently 
diagnosed conditions listed above are 
causally related to or have been 
aggravated by the veteran's service-
connected depression.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
the claims. 38 C.F.R. §§ 3.158, 3.655 
(2006).

4.  After all of the above actions have 
been completed readjudicate her claims, 
and include in the consideration 
secondary service connection to the 
veteran's depression and 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(a) 
(2006) for Persian Gulf veterans.  If the 
claims remain denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



